Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment received 07/11/2022.

Claim 1 is cancelled. 
Claims 2 – 21 are new.

Claims 2 – 21 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the language “may identify’, “may generate”, and “may than correct” are speculative, and fails to be a concise statement of the technical disclosure of the patent.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2 – 21 are rejected on the ground of nonstatutory double patenting over claims 1 – 7 of U.S. Patent No. 11,329,673 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 2 – Application 17/735,786
Claim 1 – Patent 11,329,673
An apparatus, comprising: 
An apparatus, comprising: 
a memory array; and 
a memory array; 
a controller coupled with the memory array and configured to cause the apparatus to: 
a controller coupled with the memory array and configured to cause the apparatus to: 
receive a set of bits from the memory array; and 
receive a set of bits from the memory array; 
update at least two bits of the set of bits from the memory array based at least in part on a first type of error detection procedure that is operable to detect at least two bit errors associated with the set of bits from the memory array and a second type of error detection procedure.
update the at least two bits of the set of bits from the memory array based at least in part on a second type of error detection procedure; and transmit the updated set of bits to a host device.

based at least in part on a first type of error detection procedure that is operable to detect at least two bit errors associated with the set of bits from the memory array


One of ordinary skill in the art would clearly recognize independent claim 2, of application 17/735,786 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,329,673. Specifically, both claim 2, of the current application 17/735,786, and claim 1, of patent 11,329,673 discloses: An apparatus, comprising: a memory array; a controller coupled with the memory array and configured to cause the apparatus to: “receive a set of bits from the memory array”.
One of ordinary skill in the art would recognize the apparatus disclosed by claim 2, of the current application 17/735,786, as a broad recitation of the operations performed by the apparatus disclosed in claim 1 of Patent 11,329,673. The omission of an operation of a disclosed apparatus would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the apparatus claim 2, of the current application 17/735,786, as performing the operations of the apparatus of claim 1, of U.S. Patent 11,329,673, and as such are obvious variants of each other.

Claim 3 – Application 17/735,786
Claim 2 – Patent 11,329,673
Claim 4 – Application 17/735,786
Claim 3 – Patent 11,329,673
Claim 5 – Application 17/735,786
Claim 4 – Patent 11,329,673
Claim 6 – Application 17/735,786
Claim 5 – Patent 11,329,673
Claim 7 – Application 17/735,786
Claim 6 – Patent 11,329,673
Claim 8 – Application 17/735,786
Claim 7 – Patent 11,329,673
Claim 9 – Application 17/735,786
Claim 1 – Patent 11,329,673
Claim 10 – Application 17/735,786
Claim 2 – Patent 11,329,673
Claim 11 – Application 17/735,786
Claim 3 – Patent 11,329,673
Claim 12 – Application 17/735,786
Claim 4 – Patent 11,329,673
Claim 13 – Application 17/735,786
Claim 5 – Patent 11,329,673
Claim 14 – Application 17/735,786
Claim 6 – Patent 11,329,673
Claim 15 – Application 17/735,786
Claim 7 – Patent 11,329,673
Claim 16 – Application 17/735,786
Claim 1 – Patent 11,329,673
Claim 17 – Application 17/735,786
Claim 2 – Patent 11,329,673
Claim 18 – Application 17/735,786
Claim 3 – Patent 11,329,673
Claim 19 – Application 17/735,786
Claim 4 – Patent 11,329,673
Claim 20 – Application 17/735,786
Claim 5 – Patent 11,329,673
Claim 21 – Application 17/735,786
Claim 6 – Patent 11,329,673


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cypher, U.S. Publication 2004/0088636 (Cypher).

Regarding claims 2, 9, and 16, claim 2 as representative, Cypher discloses: An apparatus, comprising: a memory array; a controller coupled with the memory array and configured to cause the apparatus to: receive a set of bits from the memory array (figure 1, element 18); update at least two bits of the set of bits from the memory array based at least in part on a first type of error detection procedure that is operable to detect at least two bit errors associated with the set of bits from the memory array and a second type of error detection procedure (figure 13, element 82, 84, 88; paragraph 0039, 0072, 0161) and transmit the updated set of bits to a host device (figure 1, element 10).

Regarding claims 3, 10, and 17, claim 3 as representative, Cypher discloses: the first type of error detection procedure is based at least in part on a first type of error detection code (figure 9, inner check bits); and the second type of error detection procedure is based at least in part on a second type of error detection code different than the first type of error detection code (figure 9, auxiliary check bits).

Regarding claims 4, 11, and 18, claim 4 as representative, Cypher discloses: to update the at least two bits of the set of bits, the controller is configured to cause the apparatus to: evaluate each of one or more candidate sets of bits using the second type of error detection procedure to determine a candidate set of bits that is error-free, wherein the updated set of bits comprises the candidate set of bits that is error-free (figure 13, element 92, 94).

Regarding claims 5, 12, and 19, claim 5 as representative, Cypher discloses: verify, after updating the at least two bits of the set of bits, that each bit of the updated set of bits is error-free (figure 13, element 92, 94).

Regarding claims 6, 13, and 20, claim 3 as representative, Cypher discloses: receive one or more parity bits from the memory array, wherein updating the at least two bits of the set of bits is based at least in part on the one or more parity bits. (figure 13, element 82, 94).

Regarding claims 7, 14, and 21, claim 7 as representative, Cypher discloses: wherein the at least two bits are associated with the at least two bit errors (paragraph 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher, in view of Applicant Admitted Prior Art (herein AAPA).

Regarding claims 8 and 15, claim 8 as representative, Cypher teaches the limitations of the parent claim. Cypher does not explicitly teach: memory array comprises a NOT-AND (NAND) memory array configured to store the set of bits.
AAPA teaches: memory array comprises a NOT-AND (NAND) memory array configured to store the set of bits (paragraph 0002).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Cyper: a controller coupled with the memory array and configured to cause the apparatus to receive a set of bits from the memory array; with the teaching of AAPA: NAND memory type for the purpose of using a well-known memory technology (Paragraph 0002). Memory systems are well- known in the art (abstract). NAND memory technology is well-known design choice in the art (paragraph 0002). One of ordinary skill in the art would recognize the use of well- known design choice would yield a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lee; Jaewook et al.		US 20140173381 A1
Schaefer; Scott E. et al.	US 20210049068 A1
STEINER; Avi et al.		US 20120005560 A1
Jovanovic; Natalija et al.	US 20210255918 A1
WANG; Ke et al.		US 20200067637 A1
Tong; Ye et al.		US 7587658 B1
Langner; Paul et al.		US 8930799 B1
Coates; Thomas M. et al.	US 5357527 A
update at least two bits of the set of bits from the memory array based at least in part on a first type of error detection procedure that is operable to detect at least two bit errors associated with the set of bits from the memory array and a second type of error detection procedure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111